--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE <> [insert date that is four months and 1
day from closing], 2008.

WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL <> [insert date that is four
months and 1 day from closing], 2008.

CONFIDENTIAL
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: CounterPath Corporation (the “Company”)   Suite 300, One Bentall Centre, 505
Burrard Street   Vancouver, British Columbia, Canada V7X 1M3

PURCHASE OF UNITS

1. Subscription

1.1                     On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the undersigned (the
“Subscriber”) hereby irrevocably subscribes for and agrees to purchase units
(the “Units”) at a price of CDN$1.54 per Unit (such subscription and agreement
to purchase being the “Subscription”), for an aggregate purchase price of
CDN$_____________ (the “Subscription Proceeds”) which is tendered herewith, on
the basis of the representations and warranties and subject to the terms and
conditions set forth herein.

1.2                     Each Unit will consist of one common share in the
capital of the Company (each, a “Share”) and one-half ( 1 / 2 ) of one common
share purchase warrant (each, a “Warrant”) subject to adjustment. Each whole
Warrant shall be non-transferable. Each Warrant shall entitle the holder thereof
to purchase one common share in the capital of the Company (each, a “Warrant
Share”), as presently constituted, for a period of two years commencing from the
Closing Date (defined herein) at an exercise price of $2.25 per Warrant Share.
The Shares, Warrants and Warrant Shares are referred to herein as the
“Securities”.

--------------------------------------------------------------------------------

- 2 -

1.3                     The Company hereby agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, to the Subscriber the Units. Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.

1.4                     Unless otherwise provided, all dollar amounts referred
to in this Subscription Agreement are in lawful money of the United States of
America.

2.                     Payment

2.1                     The Subscription Proceeds must accompany this
Subscription and shall be paid by certified cheque or bank draft drawn on a
Canadian chartered bank, and made payable and delivered to the Company.
Alternatively, the Subscription Proceeds may be wired to the Company or its
lawyers pursuant to wiring instructions that will be provided to the Subscriber
upon request. If the funds are wired to the Company’s lawyers, the Subscriber
authorizes such lawyers to immediately deliver the funds to the Company upon
receipt of the funds from the Subscriber.

2.2                      The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held on behalf of the Company. In the
event that this Subscription Agreement is not accepted by the Company for
whatever reason, which the Company expressly reserves the right to do, at any
time before August 31, 2008, this Subscription Agreement, the Subscription
Proceeds (without interest thereon) and any other documents delivered in
connection herewith will be returned to the Subscriber at the address of the
Subscriber as set forth in this Subscription Agreement.

3.

Documents Required from Subscriber

    3.1

The Subscriber must complete, sign and return to the Company the following
documents:


  (a)

two (2) executed copies of this Subscription Agreement;

        (b)

if the Subscriber is investing less than CDN$150,000, an Investor Questionnaire
(the “Questionnaire”) attached as Exhibit A hereto; and

        (c)

if the Subscriber is not an individual and does not have a current Corporate
Placee Registration Form on file with the TSX Venture Exchange (the “TSX-V”),
the Corporate Placee Registration Form attached as Exhibit B hereto.

3.2                     The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any additional
documents, questionnaires, notices and undertakings as may be required by any
regulatory authorities and applicable law.

4.                     Conditions and Closing

4.1                   Closing of the offering of the Units (the “Closing”) shall
occur on or before August 31, 2008, or on such other date as may be determined
by the Company (the “Closing Date”). The Company may, at its discretion, elect
to close the offering in one or more closings, in which event the Company may
agree with one or more subscribers (including the Subscriber hereunder) to
complete delivery of the Shares and the Warrants to such subscriber(s) against
payment therefor at any time on or prior to the Closing Date.

4.2                   The Subscriber acknowledges that the certificates
representing the Shares and the Warrants will be available for delivery upon
Closing provided that the Subscriber has satisfied the requirements of Section 3
hereof and the Company has accepted this Subscription Agreement.

5.                     Acknowledgements and Agreements of Subscriber

5.1                    The Subscriber acknowledges and agrees that:

--------------------------------------------------------------------------------

- 3 -

  (a)

none of the Securities have been or will be registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

        (b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;

        (c)

by completing the Questionnaire, if applicable, the Subscriber is representing
and warranting that the Subscriber satisfies one of the categories of
registration and prospectus exemptions provided in National Instrument 45-106
(“NI 45-106”) adopted by the British Columbia Securities Commission (the
“BCSC”);

        (d)

the decision to execute this Subscription Agreement and acquire the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission
(“SEC”) in compliance, or intended compliance, with applicable securities
legislation;

        (e)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

        (f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

        (g)

all of the information which the Subscriber has provided to the Company is
correct and complete as of the date the Subscription Agreement is signed, and if
there should be any change in such information prior to this Subscription
Agreement being executed by the Company, the Subscriber will immediately provide
the Company with such information;

        (h)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Questionnaire and
the Subscriber will hold harmless the Company from any loss or damage it or they
may suffer as a result of the Subscriber’s failure to correctly complete this
Subscription Agreement or the Questionnaire;

        (i)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement, the
Questionnaire or in any document furnished by the Subscriber to the Company in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;


--------------------------------------------------------------------------------

- 4 -

  (j)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

          (k)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions;

          (l)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell in Canada any of
the Securities under the Securities Act (British Columbia) (the “B.C. Act”) and
Multilateral Instrument 45-102 adopted by the BCSC;

          (m)

the Subscriber consents to the placement of a legend on any certificate or other
document evidencing any of the Securities to the effect that such securities
have not been registered under the US Securities Act or any state securities or
“blue sky” laws and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Subscription Agreement such
legend to be substantially as follows:


 

“THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

   



 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 



 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE <> [insert date that is four months and 1
day from closing], 2008.

 



 

WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES


--------------------------------------------------------------------------------

- 5 -

 

LEGISLATION, THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE FACILITIES OF
THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A
CANADIAN RESIDENT UNTIL <> [insert date that is four months and 1 day from
closing], 2008.”

 


  (n)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Units and, as a consequence of acquiring the Units pursuant to such
exemption certain protections, rights and remedies provided by the applicable
securities legislation of British Columbia including statutory rights of
rescission or damages, will not be available to the Subscriber;

        (o)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities and no
documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any state securities administrators;

        (p)

there is no government or other insurance covering any of the Securities;

        (q)

the Company will refuse to register the transfer any of the Securities not made
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable securities laws;

        (r)

the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of any of the Shares which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Shares; provided, however, that the
Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;

        (s)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

        (t)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any Subscription for any reason
whatsoever.

6.                     Representations, Warranties and Covenants of the
Subscriber

6.1                   The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

  (a)

the Subscriber is not a U.S. Person and the Subscriber is not acquiring the
Securities for the account or benefit of, directly or indirectly, any U.S.
Person;

        (b)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;


--------------------------------------------------------------------------------

- 6 -

  (c)

the Subscriber:

            (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities;

            (ii)

the Subscriber is purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the Subscriber is permitted to purchase the Securities
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;

            (iii)

the applicable securities laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of any of the Securities;

            (iv)

the purchase of the Securities by the Subscriber does not trigger:

            A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

            B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction; and

            (v)

the Subscriber will, if requested by the Company, deliver to the Company and the
Agent a certificate or opinion of local counsel from the International
Jurisdiction which will confirm the matters referred to in subparagraphs (ii),
(iii) and (iv) above to the satisfaction of the Company, acting reasonably;

            (d)

it has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

            (e)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

            (f)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

            (g)

the Subscriber has received and carefully read this Subscription Agreement;

            (h)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

            (i)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;


--------------------------------------------------------------------------------

- 7 -

  (j)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

        (k)

the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Securities;
and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

        (l)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and the Questionnaire and agrees that
if any of such acknowledgements, representations and agreements are no longer
accurate or have been breached, the Subscriber shall promptly notify the
Company;

        (m)

the Subscriber is purchasing the Securities as principal for investment only and
not with a view to, or for, resale, distribution or fractionalization thereof,
in whole or in part, and, in particular, it has no intention to distribute
either directly or indirectly any of the Securities in the United States or to
U.S. Persons;

        (n)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

        (o)

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state and provincial securities laws;

        (p)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Securities unless such transactions are in compliance with
the provisions of the 1933 Act and in each case only in accordance with
applicable state and provincial securities laws;

        (q)

the Subscriber acknowledges that it has not acquired the Securities as a result
of, and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

        (r)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

        (s)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

        (t)

no person has made to the Subscriber any written or oral representations:


--------------------------------------------------------------------------------

- 8 -

  (i)

that any person will resell or repurchase any of the Securities;

          (ii)

that any person will refund the purchase price of any of the Securities;

          (iii)

as to the future price or value of any of the Securities; or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system; and

          (u)

the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber’s Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Subscription Agreement:

          (i)

a fully completed and executed Questionnaire in the form attached hereto as
Exhibit A, and

          (ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

6.2                    In this Subscription Agreement, the term “U.S. Person”
shall have the meaning ascribed thereto in Regulation S promulgated under the
1933 Act and for the purpose of the Subscription Agreement includes any person
in the United States.

7.                     Present Ownership of Securities

7.1                    The Subscriber either [check appropriate box]:

[ ]

does not own directly or indirectly, or exercise control or direction over, any
common shares of the Company (“Common Shares”) or securities convertible into
Common Shares; or

   

 

[ ]

owns directly or indirectly, or exercises control or direction over, Common
Shares and convertible securities entitling the holder thereof to acquire an
additional Common Shares.


8.

Insider Status

    8.1

The Subscriber either [check appropriate box]:


  [ ]

is an “Insider” of the Company as defined in the Securities Act (British
Columbia), namely: “Insider” means:

            (i)

a director or senior officer of the Company;

            (ii)

a director or senior officer of a person that is itself an insider or subsidiary
of the Company;

            (iii)

a person that has:

            A.

direct or indirect beneficial ownership of;

            B.

control or direction over; or


--------------------------------------------------------------------------------

- 9 -

  C. a combination of direct or indirect beneficial ownership of and of control
or direction over          

securities of the Company carrying more than 10% of the voting rights attached
to all the Company’s outstanding voting securities, excluding, for the purpose
of the calculation of the percentage held, any securities held by the person as
underwriter in the course of a distribution; or

          (iv)

the Company itself, if it has purchased, redeemed or otherwise acquired any
securities of its own issue, for so long as it continues to hold those
securities; or

          [ ]

is not an Insider of the Company.


9.

Member of “Pro Group”

    9.1

The Subscriber either [check appropriate box]:


  [ ]

is a Member of the “Pro Group” as defined in the Rules of the TSX-V, namely:
“Pro Group” means:

            (i)

Subject to subparagraphs (ii), (iii) and (iv) below, “Pro Group” shall include,
either individually or as a group:

            A.

the member (i.e. a member of the TSX-V under the TSX-V requirements);

            B.

employees of the member;

            C.

partners, officers and directors of the member;

            D.

affiliates of the member; and

            E.

associates of any parties referred to in subparagraphs (i) through (iv).

            (ii)

The TSX-V may, in its discretion, include a person or party in the Pro Group for
the purposes of a particular calculation where the TSX-V determines that the
person is not acting at arm’s length of the member.

            (iii)

The TSX-V may, in its discretion, exclude a person from the Pro Group for the
purposes of a particular calculation where the TSX-V determines that the person
is acting at arm’s length of the member.

            (iv)

The member may deem a person who would otherwise be included in the Pro Group
pursuant to subparagraph (i) to be excluded from the Pro Group where the member
determines that:

            A.

the person is an affiliate or associate of the member acting at arm’s length of
the member;

            B.

the associate or affiliate has a separate corporate and reporting structure;

            C.

there are sufficient controls on information flowing between the member and the
associate or affiliate; and

            D.

the member maintains a list of such excluded persons; or


--------------------------------------------------------------------------------

- 10 -

  [ ] is not a member of the Pro Group.

10.                     Conditional upon TSX-V Acceptance.

10.1                    Without limitation, this subscription and the
transactions contemplated hereby are conditional upon and subject to the Company
receiving acceptance from the TSX-V of the offering and the transactions
contemplated hereby.

11.                     Representations and Warranties will be Relied Upon by
the Company

11.1                    The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber’s eligibility to purchase the Securities
under applicable securities legislation, or (if applicable) the eligibility of
others on whose behalf it is contracting hereunder to purchase the Shares under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares and the Warrants
on the Closing Date, it will be representing and warranting that the
representations and warranties contained herein are true and correct as at the
Closing Date with the same force and effect as if they had been made by the
Subscriber on the Closing Date and that they will survive the purchase by the
Subscriber of the Securities and will continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of such Securities.

12.                     Piggyback Registration Rights

12.1                    If the Company determines to proceed with the
preparation and filing with the SEC of a registration statement (the
"Registration Statement") relating to an offering for its own account or the
account of others under the 1933 Act of any of its common shares, other than on
Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or its then
equivalents relating to equity securities issuable in connection with stock
option or other employee benefit plans, the Company shall send to the Subscriber
written notice of such determination and, if within thirty (30) days after
receipt of such notice, the Subscriber shall so request in writing, the Company
will cause the registration under the 1933 Act of the Shares and the Warrant
Shares and (the "Registrable Securities"), provided that if at any time after
giving written notice of its intention to register any of its common shares and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such common shares, the Company may, at its
election, give written notice of such determination to the Subscriber and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register the Registrable Securities in connection with such
registration, and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering the Registrable Securities for the same
period as the delay in registering such other common shares. The Company shall
include in such registration statement all or any part of the Registrable
Securities provided however that the Company shall not be required to register
any Shares that are eligible for sale pursuant to Rule 144(k) of the 1933 Act.
Notwithstanding any other provision in this Section 12, if the Company receives
a comment from the SEC which effectively results in the Company having to reduce
the number of Registrable Securities included on such Registration Statement,
then the Company may, in its sole discretion, reduce on a pro rata basis the
number of Registrable Securities to be included in such Registration Statement.

12.2                    In connection with each Registration Statement, the
Subscriber will furnish to the Company in writing such information and
representation letters with respect to itself and the proposed distribution by
it as reasonably shall be necessary in order to assure compliance with federal
and applicable state securities laws. The Company may require the Subscriber to
furnish to the Company a certified statement as to the number of shares of
common stock beneficially owned by the Subscriber and the name of the natural
person thereof that has voting and dispositive control over the Registrable
Securities.

12.3                    All fees and expenses incident to the performance of or
compliance with the filing of the Registration Statement shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to the
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the OTC Bulletin Board or other exchange or quotation
service on which the

--------------------------------------------------------------------------------

- 11 -

common stock of the Company is then listed for trading, and (B) in compliance
with applicable state securities or Blue Sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) 1933 Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other persons retained by the
Company in connection with the filing of the Registration Statement. In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the filing of the Registration Statement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange, if applicable. In no event shall the
Company be responsible for any broker or similar commissions or, except to the
extent provided for hereunder, any legal fees or other costs of the Subscriber.

12.4                     The Company shall, notwithstanding any termination of
this Subscription Agreement, indemnify and hold harmless the Subscriber, its
officers, directors, agents and employees, and each person who controls the
Subscriber (within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act) and the officers, directors, agents and employees of each such
controlling person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except to the extent, but only to the extent, that (i) such
untrue statements or omissions are based solely upon information regarding the
Subscriber furnished in writing to the Company by the Subscriber expressly for
use therein, or to the extent that such information relates to the Subscriber or
the Subscriber's proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by the Subscriber expressly for
use in the Registration Statement, or in any amendment or supplement thereto or
(ii) the use by the Subscriber of an outdated or defective Registration
Statement after the Company has notified the Subscriber in writing that the
Registration Statement is outdated or defective.

12.5                     The Subscriber shall indemnify and hold harmless the
Company, its directors, officers, agents and employees, each person who controls
the Company (within the meaning of Section 15 of the 1933 Act and Section 20 of
the 1934 Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising out of or based solely
upon: (x) the Subscriber's failure to comply with the prospectus delivery
requirements of the 1933 Act or (y) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading (i) to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by the Subscriber to the
Company specifically for inclusion in the Registration Statement or (ii) to the
extent that such untrue statements or omissions are based solely upon
information regarding the Subscriber furnished in writing to the Company by the
Subscriber expressly for use therein, or (iii) to the extent that such
information relates to the Subscriber or the Subscriber's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Subscriber expressly for use in the Registration Statement or
in any amendment or supplement thereto or (z) the use by the Subscriber of an
outdated or defective Registration Statement after the Company has notified the
Subscriber in writing that the Registration Statement is outdated or defective.
In no event shall the liability of the Subscriber hereunder be greater in amount
than the dollar amount of the net proceeds received by the Subscriber upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.

12.6                     If a claim for indemnification hereunder is unavailable
to either the Company or the Subscriber (in each case, an "Indemnified Party or
Indemnified Parties", as applicable) (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of

--------------------------------------------------------------------------------

- 12 -

such Indemnifying Party and Indemnified Party shall be determined by reference
to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Subscription, any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this section was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this section were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this section, no Subscriber shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by the Subscriber from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that the Subscriber has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by the Subscriber.

13.                     Acknowledgement and Waiver

13.1                   The Subscriber has acknowledged that the decision to
acquire the Securities was solely made on the basis of publicly available
information. The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Securities.

14.                     Legending and Registration of Subject Securities

14.1                    The Subscriber hereby acknowledges that a legend may be
placed on the certificates representing the Shares and the Warrants to the
effect that the Securities represented by such certificates are subject to a
hold period and may not be traded until the expiry of such hold period except as
permitted by applicable securities legislation.

14.2                    The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

15.                     Collection of Personal Information

15.1                    The Subscriber acknowledges and consents to the fact
that the Company is collecting the Subscriber’s personal information for the
purpose of fulfilling this Subscription Agreement and completing the Offering.
The Subscriber’s personal information (and, if applicable, the personal
information of those on whose behalf the Subscriber is contracting hereunder)
may be disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including legal counsel, and may be included
in record books in connection with the Offering. By executing this Subscription
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber’s personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be purchasing Securities as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

--------------------------------------------------------------------------------

- 13 -

16.                     Consent

16.1                   By executing this Subscription Agreement, the Subscriber
(on its own behalf and, if applicable, on behalf of each beneficial purchaser on
whose behalf the Subscriber is acting) acknowledges and expressly consents to:

  (a)

the disclosure of Personal Information by the Company to the TSX-V (as described
in TSX-V Appendix 6A, a copy of which is attached as Exhibit C hereto) pursuant
to Form 4B; and

        (b)

the collection, use and disclosure of personal information by the TSX-V for the
purposes described in Appendix 6A or as otherwise identified by the TSX-V, from
time to time.

For the purposes of this Section 16, “Personal Information” means any
information about the Subscriber, and includes information contained in Part II
Items 8, 9, 10 and Part IV Item 3(a), as applicable, of Form 4B, and “Form 4B”
means TSX-V Form 4B entitled Private Placement Notice Form.

17.                     Costs

17.1                   The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Securities shall be borne by the Subscriber.

18.                     Governing Law

18.1                    This Subscription Agreement is governed by the laws of
the Province of British Columbia.

19.                     Currency

19.1                    Any reference to currency is to the currency of the
United States of America unless otherwise indicated.

20.                     Survival

20.1                    This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

21.                     Assignment

21.1                    This Subscription Agreement is not transferable or
assignable.

22.                     Severability

22.1                    The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

23.                     Entire Agreement

23.1                   Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Securities and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.

--------------------------------------------------------------------------------

- 14 -

24.                     Notices

24.1                   All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on the signature page of this Subscription Agreement and
notices to the Company shall be directed to it at Suite 300 One Bentall Centre,
505 Burrard Street, Vancouver, British Columbia, Canada V7X 1M3.

25.                     Counterparts and Electronic Means

25.1                   This Subscription Agreement may be executed in any number
of counterparts, each of which, when so executed and delivered, shall constitute
an original and all of which together shall constitute one instrument. Delivery
of an executed copy of this Agreement by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy will
be deemed to be execution and delivery of this Agreement as of the date
hereinafter set forth.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

      (Name of Subscriber – Please type or print)           (Signature and, if
applicable, Office)           (Address of Subscriber)           (City, State or
Province, Postal Code of Subscriber)           (Country of Subscriber)


--------------------------------------------------------------------------------

- 15 -

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares are hereby
accepted by CounterPath Corporation.

DATED at Vancouver, British Columbia, the _______day of ____________________,
2008.

COUNTERPATH CORPORATION

Per:     Authorized Signatory  


--------------------------------------------------------------------------------

EXHIBIT A

BRITISH COLUMBIA QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 (“NI 45-106”). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

  1.

the Subscriber is (tick one or more of the following boxes):

              (A)

a director, executive officer, employee or control person of the Company or an
affiliate of the Company

 [     ]             (B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

 [     ]             (C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

 [     ]             (D)

a close personal friend of a director, executive officer, founder or control
person of the Company

 [     ]             (E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

 [     ]             (F)

an accredited investor

 [     ]             (G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

 [     ]             (H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

 [     ]             2.

if the Subscriber has checked box B, C, D, E, G or H in paragraph 1 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

       



       

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).


--------------------------------------------------------------------------------

- 17 -

  3.

if the Subscriber has ticked box F in Section 1 above, the Subscriber satisfies
one or more of the categories of “accredited investor” (as that term is defined
in NI 45-106) indicated below (please check the appropriate box):

          [ ]

(a) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

          [ ]

(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

          [ ]

(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

          [ ]

(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

          [ ]

(e) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

          [ ]

(f) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (e);

          [ ]

(g) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

          [ ]

(h) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

          [ ]

(i) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

          [ ]

(j) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors; or

          [ ]

(k) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor.


--------------------------------------------------------------------------------

- 18 -

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant legislation.

     IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the ________day of ______________________, 2008.

If an Individual:   If a Corporation, Partnership or Other     Entity:          
  Signature   Print or Type Name of Entity             Print or Type Name  
Signature of Authorized Signatory                 Type of Entity


--------------------------------------------------------------------------------

EXHIBIT B

[tsxlogo.jpg]

FORM 4C
CORPORATE PLACEE REGISTRATION FORM

Where subscribers to a Private Placement are not individuals, the following
information about the placee must be provided. This Form will remain on file
with the Exchange. The corporation, trust, portfolio manager or other entity
(the “Placee”) need only file it on one time basis, and it will be referenced
for all subsequent Private Placements in which it participates. If any of the
information provided in this Form changes, the Placee must notify the Exchange
prior to participating in further placements with Exchange listed companies. If
as a result of the Private Placement, the Placee becomes an Insider of the
Corporation, Insiders of the Placee are reminded that they must file a Personal
Information Form (2A) or, if applicable, Declarations, with the Exchange.

1.

Placee Information:

     

Name:
__________________________________________________________________________________

     

Complete Address:
________________________________________________________________________

     

Jurisdiction of Incorporation or Creation:
_______________________________________________________

      2.

(a) Is the Placee purchasing securities as a portfolio manager (Yes/No)?
________________________________

      (b)

Is the Placee carrying on business as a portfolio manager outside of Canada
(Yes/No)? ______________

      3.

If the answer to 2(b) above was “Yes”, the undersigned certifies that:

      (a)

It is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

      (b)

it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

      (c)

it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

      (d)

the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

      (e)

it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.


--------------------------------------------------------------------------------

- 20 -

4. If the answer to 2(a). above was “No”, please provide the names and addresses
of control persons of the Placee:


Name City Province or State Country                                

The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions (See for example, sections 87 and 111 of the
Securities Act (British Columbia) and sections 176 and 182 of the Securities Act
(Alberta)).

Acknowledgement - Personal Information

“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:

(a)

the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and

    (b)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

Dated at on .

      (Name of Subscriber - please print)           (Authorized Signature)      
    (Official Capacity - please print)           (please print name of
individual whose signature   appears above)

THIS IS NOT A PUBLIC DOCUMENT

--------------------------------------------------------------------------------

EXHIBIT C

[tsxlogo.jpg]

APPENDIX 6A ACKNOWLEDGEMENT – PERSONAL INFORMATION

TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
“the Exchange”) collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:

 * to conduct background checks,
 * to verify the Personal Information that has been provided about each
   individual,
 * to consider the suitability of the individual to act as an officer, director,
   insider, promoter, investor relations provider or, as applicable, an employee
   or consultant, of the Issuer or Applicant,
 * to consider the eligibility of the Issuer or Applicant to list on the
   Exchange,
 * to provide disclosure to market participants as to the security holdings of
   directors, officers, other insiders and promoters of the Issuer, or its
   associates or affiliates,
 * to conduct enforcement proceedings, and
 * to perform other investigations as required by and to ensure compliance with
   all applicable rules, policies, rulings and regulations of the Exchange,
   securities legislation and other legal and regulatory requirements governing
   the conduct and protection of the public markets in Canada.

As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations services providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.

The Personal Information the Exchange collects may also be disclosed:

(a)

to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and

    (b)

on the Exchange’s website or through printed materials published by or pursuant
to the directions of the Exchange.

The Exchange may from time to time use third parties to process information
and/or provide other administrative services. In this regard, the Exchange may
share the information with such third party service providers.

--------------------------------------------------------------------------------